 

Case 2:21-mj-00330 Document 4 Filed 03/04/21 Page 1 of 1 7

AO 442 (Rev. 11/11) Arrest Warrant (approved by AUSA V. Gauri)

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Pennsylvania

United States of America

 

v. )
ANTHONY FRANCIS NERO ) Case No. 24-MJ-330
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) ANTHONY FRANCIS NERO
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment O Superseding Indictment © Information © Superseding Information # Complaint
© Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:
From on or about January 7, 2021 to on or about January 20, 2021, in the Eastern District of Pennsylvania, defendant
ANTHONY FRANCIS NERO, transmitted in interstate commerce a communication containing a threat to injure the person of
another, and with the intent to intimidate, used an electronic communication system of interstate commerce, to engage in a
course of conduct that placed those persons in reasonable fear of death of and serious bodily injury to them, and caused,
attempted to cause, and would be reasonably expected to cause substantial emotional distress to those persons, to wit,
sending a threatening communication over the Internet to the Montgomery County Democratic Party ("MCDP") and firing
rounds from his firearm into MCDP offices in Norristown, PA, in violation of 18 U.S.C. §§ 875(c) and 2261A(2)(A) & (B).

Date: March 2, 2021 /s/ Elizabeth T. Hey

Issuing officer's signature

 

City and state: Philadelphia, PA Hon. Elizabeth T. Hey, U.S. Magistrate Judge

Printed name and title

 

 

 

Return

 

 

   
   

This warrant was received on (date) 2| POD , and the person was arrested on (date) oS | 3 | OS

, . " > A :

Date: 33 \ oa 3 \
cS Arresting officer's signature
Larelel Sehre\ar Spe ciel

_~ L
Printed name and title ZS ¥- es

 

 

 

 
